Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 1 of 10 PageID 136



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 CLEARLY AGILE, INC.,

       Plaintiff,
                                                     Case No. 8:19-cv-00590-WFJ-TGW
 v.

 CLEARLY AGILE, a Wyoming
 Corporation,

       Defendant.
 _____________________________/

                               CASE MANAGEMENT REPORT

       1.      Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a
       meeting was held on May 13, 2019 at 4:30 p.m. (check one) (X) by telephone (or) ( ___)
       at      (place) and was attended by:

                       Name                               Counsel for (if applicable)________

                    Dean A. Kent, Esq.                       Counsel for Plaintiff

              Michael Stegawski, Esq.                       Counsel for Defendant

        2.      Initial Disclosures:

               a.     Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that
       “[e]xcept in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent
       otherwise stipulated or directed by order, a party must, without awaiting a discovery
       request, provide to other parties: (A) the name and, if known, the address and telephone
       number of each individual likely to have discoverable information that the disclosing
       party may use to support its claims or defenses, unless solely for impeachment,
       identifying the subjects of the information; (B) a copy of, or a description by category
       and location of, all documents, data compilations, and tangible things that are in the
       possession, custody, or control of the party and that the disclosing party may use to
       support its claims or defenses, unless solely for impeachment; (C) a computation of any
       category of damages claimed by the disclosing party, making available for inspection
       and copying as under Rule 34 the documents or other evidentiary material, not privileged
       or protected from disclosure, on which such computation is based, including materials
       bearing on the nature and extent of injuries suffered; and (D) for inspection and copying
       as under Rule 34 any insurance agreement under which any person carrying on an
       insurance business may be liable to satisfy part or all of a judgment which may be entered
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 2 of 10 PageID 137



         in the action or to indemnify or reimburse for payments made to satisfy the judgment.”
         Fed. R. Civ. P.26(a)(1).1

         The parties (check one)

               X          have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-
                          (D) or agree to exchange such information on or before June 21,
                          2019.2

                          stipulate to not disclose information referenced by Fed. R. Civ. P.
                          26(a)(1)(A)-(D) for the specific reason(s) that:
                          __________________________________________________________
                          __________________________________________________________
                          __________________________________________________________

                          have been unable to reach agreement on whether to disclose information
                          referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or parties)
                                                  ____                      objects to disclosure of
                          such information for the specific reason(s) that:
                          __________________________________________________________
                          __________________________________________________________
                          __________________________________________________________

          3.       Discovery Plan - Plaintiff: The parties jointly propose the following Plaintiff’s
                   discovery plan:

                   a. Plaintiff's Planned Discovery: A description of every discovery effort
                   Plaintiff plans to pursue is described below. The description of each
                   discovery effort will be listed under the appropriate heading below and will
                   include the subject matter of the discovery and the time during which the
                   discovery will be pursued:

         (1) Requests for Admission:

 1
  A party must make its initial disclosures based on the information then reasonably available to it
 and is not excused from making its disclosures because it has not fully completed its investigation
 of the case or because it challenges the sufficiency of another party’s disclosures or because
 another party has not made its disclosures. See Fed. R. Civ. P. 26(a)(1).
2
  Information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) must be made “at or within 14 days of
 the Rule 26(f) conference unless a different time is set by stipulation or court order, or unless a party
 objects during the conference that initial disclosures are not appropriate in the circumstances of
 the action and states the objection in the Rule 26(f) discovery plan.” Fed. R. Civ. P. 26(a)(1). Any
 party first served or otherwise joined after the Rule 26(f) conference must make these disclosures
 within 30 days after being served or joined unless a different time is set by stipulation or court
 order. See Fed. R. Civ. P. 26(a)(1).
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 3 of 10 PageID 138




      Per the rules of Federal Civil Procedure

      Number of Requests for Admission: Parties may seek to limit the number of Plaintiff's
      requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any such request
      must be made in paragraph 6 below and approved by the court.

      (2) Written Interrogatories:

      Per the rules of Federal Civil Procedure

      Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise permitted
      by the Court for cause shown, no party shall serve upon any other party, at one time or
      cumulatively, more than twenty-five (25) written interrogatories pursuant to Rule 33,
      Fed.R.Civ.P., including all parts and subparts.” Any request by Plaintiff to exceed this
      limit must be made in paragraph 6 below and approved by the court.

      (3) Requests for Production or Inspection:

      Per the rules of Federal Civil Procedure

      (4) Oral Depositions:

      Per the rules of Federal Civil Procedure

      Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ.
      P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in
      any case unless otherwise ordered by the Court.” Any request by Plaintiff to exceed this
      limit must be made in paragraph 6 below and approved by the court.

      Time Permitted for Each Deposition: Each deposition is limited to one day of seven
      hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
      parties or order of Court.

      The parties stipulate/request a court order to extend the time to take the deposition of the
      following individuals:

                                           Proposed Length
            Name                             of Deposition                         Grounds

      There is no stipulation or request for court order to extend the time to take
      depositions.

             b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed.
             R. Civ. P. 26(a)(2)(C), that Plaintiff's Fed. R. Civ. P. 26(a)(2) disclosure will be
             due as noted here: December 6, 2019. [60 days before discovery cut-off]
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 4 of 10 PageID 139



             c. Supplementation of Disclosures and Responses: Parties agree that
             Plaintiff’s supplementation under Fed. R. Civ. P. 26(e) will be provided at the
             following times:

             Per the rules of Federal Civil Procedure, as needed.

              d. Completion of Discovery: Plaintiff will commence all discovery in time for
              it to be completed on or before February 7, 2020. [30 days before dispositive
              motion deadline]

      4.      Discovery Plan - Defendant: The parties jointly propose the following
              Defendant’s discovery plan:

             a. Defendant’s Planned Discovery: A description of every discovery effort
             Defendant plans to pursue is described below. The description of each discovery
             effort will be listed under the appropriate heading below and will include the
             subject matter of the discovery and the time during which the discovery will be
             pursued:

      (1)    Requests for Admission:

      Defendant will propound requests for admission pursuant to Rule 36 of the Federal
      Rules of Civil Procedure. The subject matter of discovery will primarily involve
      Plaintiff’s prior use and registration of the “Clearly Agile” mark.

      Number of Requests for Admission: Parties may seek to limit the number of Defendant’s
      requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any such request
      must be made in paragraph 6 below and approved by the court.

      (2)    Written Interrogatories:

      Defendant will serve written interrogatories pursuant to Rule 33 of the Federal
      Rules of Civil Procedure. The subject matter of discovery will primarily involve
      Plaintiff’s use and registration of the “Clearly Agile” mark.

      Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise permitted
      by the Court for cause shown, no party shall serve upon any other party, at one time or
      cumulatively, more than twenty-five (25) written interrogatories pursuant to Rule 33,
      Fed.R.Civ.P., including all parts and subparts.” Any request by Defendant to exceed this
      limit must be made in paragraph 6 below and approved by the court.

      (3)    Requests for Production or Inspection:

      Defendant will serve requests for production pursuant to Rule 34 of the Federal
      Rules of Civil Procedure. The subject matter of discovery will primarily involve
      Plaintiff’s use and registration of the “Clearly Agile” mark.
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 5 of 10 PageID 140




      (4)    Oral Depositions:

      Defendant seeks to take oral depositions in accordance with Rule 30 of the Federal
      Rules of Civil Procedure. The subject matter of discovery will primarily involve
      Plaintiff’s use and registration of the “Clearly Agile” mark. Defendant will seek to
      take the corporate representative testimony of Plaintiff pursuant to Rule 30(b)(6).
      In addition, Defendant will seek to take the personal testimony of Fred
      Mastropasqua and Edmund Gorski. Other depositions may be noticed or
      subpoenaed as discovery progresses, including for those witnesses identified on
      Plaintiff’s Rule 26(a)(1) Initial Disclosures.

      Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R. Civ.
      P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in
      any case unless otherwise ordered by the Court.” Any request by Defendant to exceed
      this limit must be made in paragraph 6 below and approved by the court.

      Time Permitted for Each Deposition: Each deposition is limited to one day of seven
      hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the
      parties or order of Court.

      The parties stipulate/request a court order to extend the time to take the deposition of the
      following individuals:

                                             Proposed Length
              Name                            of Deposition                          Grounds

             There is no stipulation or request for court order to extend the time to take
             depositions.

             b. Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed.
             R. Civ. P. 26(a)(2)(C), that Defendant’s Fed. R. Civ. P. 26(a)(2) disclosure will
             be due as noted here: January 8, 2020. [30 days before discovery cut-off]

             c. Supplementation of Disclosures and Responses: Parties agree that
             Defendant's supplementation under Fed. R. Civ. P. 26(e) will be provided at the
             following times: In accordance with Rule 26(e) of the Federal Rules of Civil
             Procedure.

             d. Completion of Discovery: Defendant will commence all discovery in time
             for it to be completed on or before February 7, 2020.

             e. Dispositive Motion Cutoff Date: March 6, 2020. Note, this date should be
             at least four months before the pretrial conference date.

       5.    Joint Discovery Plan - Other Matters: Parties agree on the following other
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 6 of 10 PageID 141



            matters relating to discovery (e.g., handling of confidential information,
            assertion of privileges, whether discovery should be conducted in phases or be
            limited to or focused upon particular issues):

            The parties will abide by the Federal Rules of Civil Procedure and Local
            Rules of this Court. In the event that any other or special matter arises,
            counsel for the parties will confer in good faith to resolve such matter.

       6.   Disagreement or Unresolved Issues Concerning Discovery Matters: Any
            disagreement or unresolved issue will not excuse the establishment of discovery
            completion dates. The parties are unable to agree as to the following issues
            concerning discovery:

            None at this time.

       7.   Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties
            agree that the final date for filing motions for leave to file third party claims,
            motions to join parties should be September 11, 2019. [no later than 4 months
            from Case Management Report filing date and at least 4 months before pretrial
            conference]. (Note time limit in Local Rule 4.03.)

       8.   Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
             3.05(c)(2)(C)(v), the parties submit the following statement concerning their
             intent regarding Alternative Dispute Resolution:

            Parties agree that settlement is
            (check one)

                   likely
               X   unlikely.

            Parties agree to consent to binding arbitration pursuant to Local Rules
            8.02(a)(3) and 8.05(b).         yes       X no               likely to agree in
            future.

            If binding arbitration is not agreed to, the court may order non-binding arbitration
            pursuant to Chapter Eight of the Local Rules of the Middle District of Florida,
            mediation pursuant to Chapter Nine of the Local Rules of the Middle District of
            Florida, or both.

      9.    The parties agree mediation will be completed by February 21, 2020. [5 months
            before pretrial conference].

      10.   Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the
            jurisdiction of the United States Magistrate Judge for final disposition, including
            trial. See 28 U.S.C. § 636. Should parties agree to proceed before the Magistrate
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 7 of 10 PageID 142



            Judge the attached form must be completed and filed with the case management
            report.

                    yes       X     no             likely to agree in future

      11.   Preliminary Pretrial Conference:
            Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial
            conferences are mandatory in Track Three Cases.

            Track Two Cases: Parties

                 request (check one)
             X   do not request

            a preliminary pretrial conference before entry of a Case Management and
            Scheduling Order in this Track Two case. Unresolved issues to be addressed at
            such a conference include:

            None at this time.

      12.   Final Pretrial Conference and Trial: Parties agree that they will be ready for a
            final pretrial conference on or after July 13, 2020. [3 weeks before trial term
            begins] and for trial on or after August 3, 2020. [3 weeks after pretrial conference
            (no more than 18 months after Complaint is filed)]. This Non-Jury trial is
            expected to take approximately ____3___ day(s).

      13.   Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they
            are aware of and will comply with pretrial disclosures requirements in Fed. R.
            Civ. P. 26(a)(3) and final pretrial procedures requirements in Local Rule 3.06.

      14.   Other Matters:

            None at this time.
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 8 of 10 PageID 143




 Date: May 30, 2019



 /s/ Dean A. Kent
 DEAN A. KENT
 Florida Bar No. 0307040
 dkent@trenam.com/pholliday@trenam.com
 TRENAM KEMKER
 101 East Kennedy Boulevard, Suite 2700
 Tampa, Florida 33602
 Tel: 813-223-7474
 Fax: 813-229-6553

 Attorneys for Plaintiff, Clearly Agile




 /s/ Michael Stegawski
 Michael Stegawski, Esq.
 Florida Bar No. 51589
 michael@cla-law.com
 Convergent Litigation Associates
 1395 Brickell Avenue, Suite 800
 Miami, FL 33131
 Tel: (800) 750-9861 x101
 Fax: (800) 531-3243

 Attorney for Defendant, Clearly Agile, a Wyoming Corporation
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 9 of 10 PageID 144



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  CLEARLY AGILE, INC.

                     Plaintiff,

  v.
                                                        Case No. 8:19-cv-00590-WFJ-TGW
  CLEARLY AGILE, LLC,

                     Defendant.

                                                 /


                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of May, 2019, I electronically filed the within and
 foregoing with the Clerk of Court using CM/ECF. I also certify that the foregoing document is
 being served this day on all counsel of record or pro se parties identified on the attached Service
 List in the manner specified, either via transmission of Notices of Electronic Filing generated by
 CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
 to receive electronically Notice of Electronic Filing.


                                                      /s/ Michael Stegawski
                                                      Michael Stegawski, Esq.
                                                      Florida Bar No. 51589
Case 8:19-cv-00590-WFJ-TGW Document 23 Filed 05/30/19 Page 10 of 10 PageID 145



                                         SERVICE LIST
                             Clearly Agile, Inc. v. Clearly Agile, LLC
                               Case No. 8:19-cv-00590-WFJ-TGW
                      United States District Court, Middle District of Florida

    Trenam Kemker                                        Convergent Litigation Associates
    Dean Adrian Kent                                     Michael Stegawski
    101 E Kennedy Blvd                                   1395 Brickell Avenue
    Suite 2700                                           Suite 800
    Tampa, FL 33602                                      Miami, FL 33131
    Tel: (813) 223-7474 x423                             Tel: (800) 750-9861 x101
    Fax: (813) 229-6553                                  Fax: (800) 531-3243
    dkent@trenam.com                                     michael@cla-law.com

    Attorney for Plaintiff                               Attorney for Defendant

    [CM/ECF]                                             [CM/ECF]
